Citation Nr: 9933558	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-27 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for outpatient treatment at the Forrest 
General Hospital, Hattiesburg, Mississippi from April 26 to 
April 27, 1996, to include fees for services from AAA 
Ambulance Service, Hattiesburg, Mississippi, Hattiesburg 
Radiology Group, Hattiesburg, Mississippi, and Hattiesburg 
Clinic, Hattiesburg, Mississippi.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from March 1959 to April 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 decision of the Chief, 
Medical Administration Service (MAS), of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Medical 
Center (VAMC).


FINDING OF FACT

Service connection had not been established for any 
disability at the time the appellant received outpatient 
treatment and other medical services from the Forrest General 
Hospital, Hattiesburg, Mississippi in April 1996.


CONCLUSION OF LAW

The claim seeking entitlement to payment or reimbursement of 
unauthorized medical expenses incurred in connection with 
outpatient treatment at the Forrest General Hospital, 
Hattiesburg, Mississippi from April 26 to April 27, 1996, to 
include fees for services from the AAA Ambulance Service, the 
Hattiesburg Radiology Group, and the Hattiesburg Clinic, is 
not well grounded.  38 U.S.C.A. § 1728(a) (West 1991); 
38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant was involved in a motor vehicle accident on 
April 26, 1996.  He was taken by the AAA Ambulance Service to 
the Forrest General Hospital, Hattiesburg, Mississippi, on 
the day of the accident and treated for his injuries, 
significant for broken ribs and a separated shoulder.  He was 
apparently evaluated for a possible collapsed lung as well, 
although the available records in the MAS file do not confirm 
this.  In connection with his treatment, he received 
additional medical services through April 27, 1996, from the 
Hattiesburg Radiology Group and the Hattiesburg Clinic.  At 
the time of his April 1996 motor vehicle accident, he was not 
service connected for any disability.  He is not presently 
service connected for any disability, however, it appears 
that he has a claim pending for service connection for 
hearing loss which he alleges he incurred secondary to 
rupturing his eardrums while serving in Worms, Germany.  His 
military discharge papers reflect that he had active service 
from March 1959 to April 1962.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a) (West 
1991 & Supp. 1999) and (2) whether the claimant is entitled 
to payment or reimbursement for services not previously 
authorized, see 38 U.S.C.A. § 1728(a) (West 1991).  See 
Hennessey v. Brown, 7 Vet. App. 143 (1994).  In this case, 
the appellant has not argued nor does the evidence suggest 
that prior authorization was obtained; in fact, he indicated 
in his notice of disagreement that he notified the ambulance 
driver that he needed to go to the nearest VA medical 
facility, but because he needed immediate care for his 
injuries, he was taken instead to the Forrest General 
Hospital because the nearest VA facility was 100 miles away.  
Therefore, the matter for inquiry is whether he is entitled 
to payment/reimbursement for medical services which were not 
previously authorized.

Section 1728(a), Title 38, United States Code, provides that 
VA may reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability. . . . ; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  The 
regulatory authority essentially tracks the above-cited 
statutory criteria.  See 38 C.F.R. § 17.120 (1999) (formerly 
38 C.F.R. § 17.80, redesignated at 61 Fed. Reg. 21966, May 
13, 1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a well-grounded claim for reimbursement 
of expenses incurred at non-VA medical facilities requires 
that all three of above-cited statutory requirements must be 
met before reimbursement may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993) (Court specifically found 
claim not well grounded because all elements under section 
1728(a) were not established by evidence of record); but see 
Malone v. Gober, 10 Vet. App. 539, 544 (1997) (citing Hayes 
as authority, Court simply concluded that veteran was not 
"eligible" for reimbursement because one of the elements - 
treatment for service-connected disability - was not 
established; the Court did not state, however, whether the 
claim was denied because it was not well grounded or because 
of no legal entitlement under the law per Sabonis v. Brown, 
6 Vet. App. 426 (1994)).

Although it appears the appellant's treatment at the Forrest 
General Hospital in April 1996 was emergent in nature, and 
that VA or other Federal facilities were not feasibly 
available, the claim for reimbursement must be denied because 
he did not have any service-connected disabilities at the 
time of the motor vehicle accident.  Hence, all of the legal 
criteria required to establish entitlement to benefits under 
38 U.S.C.A. § 1728(a) have not been met.  Malone, supra, at 
544.

Accordingly, the appellant's claim seeking entitlement to 
payment/reimbursement of unauthorized medical expenses 
incurred in connection with treatment at the Forrest General 
Hospital in April 1996 is not well grounded, and there is no 
further duty to assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. §§ 1728, 5107(a) (West 1991); 
38 C.F.R. § 17.120 (1999).  See also Morton v. West, 12 Vet. 
App. 477 (1999), req. for en banc consideration denied, No. 
96-1517 (U. S. Vet. App. July 28, 1999) (per curiam).
The Board has decided the present appeal on a different legal 
basis than MAS did.  When the Board addresses in a decision a 
question that has not been addressed by below, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the appellant has not been 
prejudiced by the decision herein.  The Board has considered 
the same law and regulations MAS did, but in so doing, 
concludes that the appellant did not meet the threshold 
requirements of a well-grounded claim for payment or 
reimbursement of unauthorized medical expenses under 38 
C.F.R. § 17.120 as interpreted by the Court in Hayes, supra, 
6 Vet. App. at 68; see also Edenfield v. Brown, 8 Vet. App. 
384 (1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).  The result is the same.

Finally, the Board is satisfied that the obligation imposed 
by 38 U.S.C.A. § 5103(a) (West 1991) (duty to inform claimant 
of evidence necessary to complete application for benefits) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).  It is not 
shown or contended that additional relevant evidence exists 
that would well ground this claim given that it is clearly 
shown that the appellant did not have a service connected 
disability at the time of his April 1996 motor vehicle 
accident and during the time he was treated for injuries 
sustained in that accident.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with outpatient 
treatment at the Forrest General Hospital, Hattiesburg, 
Mississippi from April 26 to April 27, 1996, to include fees 
for services from the AAA Ambulance Service, the Hattiesburg 
Radiology Group, and the Hattiesburg Clinic, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

